


110 HR 1189 IH: The Habeas Corpus Preservation

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1189
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Wu (for himself,
			 Mr. Jones of North Carolina,
			 Mr. Larson of Connecticut,
			 Mr. LaTourette,
			 Mr. Gilchrest,
			 Mr. Bartlett of Maryland, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on the
			 Judiciary and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To preserve the right to habeas corpus.
	
	
		1.Short titleThis Act may be cited as The Habeas Corpus Preservation
			 Act.
		2.Habeas
			 CorpusNothing in the Military
			 Commissions Act of 2006 or any amendment made by that Act shall affect the
			 right of any resident of the United States of America to habeas corpus. The
			 preceding sentence shall be construed in accordance with the 5th and 14th
			 Amendments to the Constitution of the United States.
		
